



Exhibit 10.31





SEPARATION AGREEMENT AND RELEASE


THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”), executed and delivered
on December 10, 2014, with an effective resignation date of December 19, 2014
(the “Resignation Date”) by and between RAMCO-GERSHENSON PROPERTIES TRUST, a
Maryland real estate investment trust (the "Trust"), and Michael Sullivan
("Executive").


WHEREAS, prior to the Resignation Date, Executive has been employed by the Trust
as the Senior Vice President of Asset Management;
WHEREAS, prior to the Resignation Date, there are restricted stock shares and
performance shares that remain unvested;
WHEREAS, the parties intend that this Agreement shall supersede any prior
employment agreement and any oral agreements and understandings regarding
Executive’s employment with the Trust and shall confirm Executive's separation
from service and set forth the terms relating thereto;
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth in this Agreement, the Trust and Executive hereby agree as follows;


1.SEPARATION FROM SERVICE. Executive hereby acknowledges and confirms that he
voluntarily resigns his employment with the Trust effective December 19, 2014
(the “Resignation Date”), and that his employment with the Trust and any and all
appointments he holds with the Trust and any of its subsidiaries, affiliates,
joint ventures, partnerships and other business enterprises (collectively,
"Affiliates"), whether as an officer, employee, trustee, consultant, agent, or
otherwise, will cease on that Resignation Date. Executive understands and agrees
that from and after the Resignation Date he will no longer be authorized to
speak on behalf of, or incur any expenses, obligations or liabilities on behalf
of, the Trust or any of its Affiliates. Executive hereby confirms that his
resignation is voluntary and not due to a "disagreement with the registrant" as
such phrase is used in Form 8-K promulgated by the Securities and Exchange
Commission.


2.PAYMENTS AND BENEFITS. In connection with Executive's separation from service
with the Trust, provided that Executive does not revoke the release and
discharge set forth in Section 8(b) of this Agreement as provided therein, and
provided further, that Executive complies with the terms of this Agreement, the
Trust shall pay and provide Executive with the following payments and benefits
(all of which shall be net of any applicable income tax and other legally
required withholdings or deductions):


(a)CASH AMOUNTS. Executive shall receive a lump sum cash payment in the gross
amount of $101,276.00 (One Hundred One Thousand, Two Hundred Seventy-Six
Dollars) within 30 calendar days after the Release provisions in Section 8(b)
become effective
Executive acknowledges that the consideration set forth in this Section 2(a) is
not otherwise due to him, and that the Trust is providing that consideration to
Executive in exchange for Executive's agreements and promises set forth in this
Agreement. Executive understands and acknowledges that he will not receive such
consideration unless Executive signs this Agreement and does not revoke
Executive's acceptance of this Agreement during the seven (7) day period set
forth in Section 8(b)


(b)RESTRICTED STOCK. Executive has been granted 15,226 shares of restricted
stock, which shares of restricted stock are subject to restrictions that will
lapse in the future. On the Resignation Date, provided that Executive does not
revoke the release and discharge set forth in Section 8(b) of this Agreement as
provided therein, the restrictions on such 15,226 shares of restricted stock
shall terminate and such shares shall vest in full and be delivered to Executive
after the Release provisions in Section 8(b) become effective. Executive
forfeits any right or claim to any other restricted stock beyond shares in which
he was fully vested prior to the Resignation Date.


(c)PERFORMANCE SHARE UNITS. Executive has been granted certain performance share
units, which are payable in cash based on the Trust’s common share market price.
On the Resignation Date, provided that Executive does not revoke the release and
discharge set forth in Section 8(b) of this Agreement as provided therein,
Executive will be entitled to 9,300 performance share units representing
performance shares for the 2012-2014 performance period, for which vesting will
be accelerated and vest in full and Executive will be paid for such performance
share units, based on the market price of the Trust’s shares on the Resignation
Date, within 30 calendar days after the Release provisions in Section 8(b)
become effective. Executive forfeits any right or claim to any other performance
share units.


(d)BONUS FOR 2014. Executive will receive a lump sum payment of $150,000 (One
Hundred Fifty Thousand Dollars) representing any bonus earned for 2014
performance, which will be paid to Executive within 30 calendar days after the
Release provisions in Section 8(b) become effective.


(e) COBRA


As additional consideration, if Executive executes this Agreement and the
revocation period set forth in Paragraph 8(a) of this Agreement has expired
without the revocation of the Agreement by Executive, and Executive




--------------------------------------------------------------------------------





Exhibit 10.31

executes the documents necessary to continue health coverage pursuant to COBRA,
the Trust will pay the cost to continue Executive’s coverage under COBRA - with
the same coverage as in effect immediately prior to the Resignation Date -
through December 31, 2014, subject to the following:


(i)These payments will be made directly by the Trust to the entity receiving
payments for such coverage, for the benefit of Executive;


(ii)Any rights to COBRA premium payments will cease if Executive discontinues
his election of such COBRA benefits or Executive otherwise becomes ineligible
for COBRA benefits;


(iii)Nothing in this Agreement alters or modifies in any way the Trust’s or any
released party’s legal obligations to Executive and/or Executive’s legal rights
under COBRA as it relates to health insurance, not does the Trust’s payment of
premiums extend Executive’s COBRA eligibility period;


Executive understands and acknowledges that other than as specifically set forth
in Section 2 of this Agreement, he will receive no other payment or benefit of
any kind, and waives any claim for any additional payment or benefit of any
kind. Further, to the extent that there are any agreements or documents which
govern the receipt of restricted stock or performance shares, those documents or
agreements shall control.


3.CONFIDENTIALITY; NONSOLICITATION. Executive shall hold in a fiduciary capacity
for the benefit of the Trust all secret or confidential information, knowledge
or data relating to the Trust or any of its Affiliates, which shall have been
obtained by Executive pursuant to or in connection with his employment by the
Trust or any of its Affiliates and which shall not have become public knowledge
(other than by acts by Executive or his representatives in violation of this
Agreement). Executive shall not, without the prior written consent of the Trust,
communicate or divulge to anyone other than the Trust and those designated by
it, or use in any way for Executive's personal gain or to the Trust's detriment,
any such information, knowledge or data. For a 12 month period after the
Resignation Date, Executive shall not solicit or encourage any employee or
independent contractor of the Trust or of any affiliate of the Trust to leave or
otherwise change the status of his, her or its relationship with the Trust or
with any affiliate of the Trust.


4.NON-DISPARAGEMENT. Except as may be required by law or subpoena, Executive
shall not make any statement that criticizes, ridicules, disparages or is
otherwise derogatory of the Trust or any of the Released Parties as defined in
paragraph. In addition, except as may be required by law or subpoena, Executive
shall not make any statement that criticizes, ridicules, disparages or is
otherwise derogatory of any of the Trust's current or former Affiliates,
employees, officers, trustees or shareholders.


5.COOPERATION. Executive agrees that from the Resignation Date until December
31, 2014 (the "Services Period"), Executive shall reasonably cooperate with the
Trust to provide an orderly transition and shall make himself available to
consult with and provide services to the Trust regarding the businesses and
affairs of the Trust and its Affiliates (the "Services") on such dates and at
such times as the Trust may reasonably request. Executive shall receive no
compensation for the Services other than as provided herein. The parties
understand and agree that Executive shall perform the Services as an independent
contractor and not as an employee, Officer, Director or any other capacity. In
addition, Executive shall cooperate in connection with the conduct of any
action, proceeding or investigation involving the Trust and its Affiliates.
Notwithstanding any other provision of this Section 5, Executive's obligations
under this Section shall not unreasonably interfere with the full-time endeavors
of Executive, and the Trust shall pay all reasonable expenses incurred by
Executive in performing his obligations under this Section 5.


6.RETURN OF TRUST PROPERTY. Executive confirms that he has, or will not later
than the effective date of the Release provisions in Section 8(b) and prior to
receiving any consideration as set forth in Section 2, return all property
belonging to the Trust or any of its Affiliates, including all correspondence,
memoranda, reports, files, books, working papers and any other documents,
databases, computers, PDAs, computer storage devices (in each case whether
originals, copies or extracts), computers, cell phone, credit cards, keys, and
any other property belonging to the Trust or any of its Affiliates and prepared
by Executive or which came into his possession, custody or control in the course
of his employment. Executive confirms that he shall not retain any of the items
or copies of such items.


7.INJUNCTIVE RELIEF, ETC. Executive hereby acknowledges that his obligations
under this Agreement are of such special, unique, and extraordinary character
and value that the Trust has no adequate remedy at law and will be irreparably
harmed in the event of any breach or threatened breach thereof, and, therefore,
agrees that the Trust shall be entitled to injunctive relief to prevent any
breach or threatened breach of any of the provisions of this Agreement and shall
be entitled to specific performance thereof, in addition to any other remedy at
law or in equity that either party may have,


8.RELEASE BY EXECUTIVE.


(a)RELEASE. In consideration of the payments and benefits provided to Executive
under this Agreement, Executive, and each of Executive's respective heirs,
executors, administrators, representatives, agents, successors and assigns
(collectively, the "Releasors") hereby irrevocably and unconditionally release
and forever discharge the Trust and any of its subsidiaries, affiliates or
predecessors and each of their respective officers, employees, directors,
trustees, shareholders and agents (collectively, the "Released Parties") from
any and all claims, actions, causes of action, rights, judgments, obligations,
damages, demands, accountings or liabilities of whatever kind or character
(collectively, "Claims"), including, without limitation, any Claims related to
breach of contract, wrongful discharge, discrimination of any type (including,
but not limited to, sex, race, age, disability and national origin),
retaliation, harassment, public policy violation, the Elliott-Larsen Civil
Rights Act, the Persons With Disabilities Civil Rights Act, the Wages and Fringe
Benefits Act, Title VII of the Civil Rights Act




--------------------------------------------------------------------------------





Exhibit 10.31

of 1964, the National Labor Relations Act, the Family Medical Leave Act, the
Fair Labor Standards Act, the Employee Retirement Income Security Act ("ERISA"),
the Rehabilitation Act of 1973, the Whistleblowers' Protection Act, the Older
Workers Benefits Protection Act ("OWBPA"), the Americans With Disabilities Act,
all federal, state, local statutes, ordinances, and laws, and every type of
damage, compensation and/or relief (legal, equitable and otherwise) available
that the Releasors may have arising out of Executive's employment relationship
with and service as an employee, officer or director of the Trust Group, and the
termination of such relationship or service. The Releasors further agree that
the payments and benefits described in this Agreement shall be in full
satisfaction of any and all Claims for payments or benefits, whether express or
implied, that the Releasors may have against the Trust Group arising out of
Executive's employment relationship or Executive's service as an employee,
officer and director of the Trust Group and the termination thereof other than
rights vested prior to the Resignation Date under any and all the Trust benefit
and retirement plans and programs in accordance with the terms of such plans or
programs.


(b)SPECIFIC RELEASE OF ADEA CLAIMS. In further consideration of the payments and
benefits provided to Executive under this Agreement, the Releasors hereby
unconditionally release and forever discharge the Trust Group, and each of their
respective officers, employees, directors, trustees, shareholders and agents
from any and all Claims that the Releasors may have as of the date Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder, or the Older Workers Benefit Protection Act, 29 U.S.C. §621 et.
seq.; ("ADEA"). By signing this Agreement, Executive hereby acknowledges and
confirms the following: (i) Executive was advised by the Trust in connection
with his termination to consult with an attorney of his choice prior to signing
this Agreement and to have such attorney explain to Executive the terms of this
Agreement, including, without limitation, the terms relating to Executive's
release of claims arising under ADEA and, Executive has in fact consulted with
an attorney or had the opportunity to do so; (ii) Executive was given a period
of not fewer than twenty-one (21) days to consider the terms of this Agreement
and to consult with an attorney of his choosing prior to signing this Agreement;
(iii) Executive is providing the release and discharge set forth in this Section
8(b) only in exchange for consideration in addition to anything of value to
which Executive is already legally entitled; and (iv) Executive knowingly and
voluntarily accepts the terms of this Agreement. The release and discharge set
forth in this Section 8(b) may be revoked by Executive by a written instrument
signed by Executive and received by the Trust prior to the expiration of the
seven (7) day period commencing on the date Executive signs this Agreement, and
this Agreement shall not become effective until the seven day revocation period
has expired without Executive exercising the right to revoke.


(c)NO ASSIGNMENT, Executive represents and warrants that he has not assigned any
of the Claims being released under this Section 8.


(d)COVENANT NOT TO SUE. In return for the Trust's obligations under this
Agreement, Executive gives up, to the fullest extent permitted by law, any right
to file any lawsuit or claim of any sort against the Trust or any of its
affiliates about anything arising in the course of Executive's employment or the
termination of Executive's employment under any state or federal statute and
under the common law, and waives any right to recover any damages under any such
lawsuit or claim.


(e)CLAIMS. Executive agrees that he has not instituted, assisted or otherwise
participated in connection with, any action, complaint, claim, charge,
grievance, arbitration, lawsuit, or administrative agency proceeding, or action
at law or otherwise against any member of the Trust Group or any of their
respective officers, employees, directors, trustees, shareholders or agents.




9.NOTICES. All notices required to be given hereunder shall be given in writing,
by personal delivery or by mail, addressed as follows:
If to Executive:
Michael Sullivan






If to the Trust:
Ramco-Gershenson Properties Trust 31500 Northwestern Highway, Suite 300
Farmington Hills, Ml 48334
Attn: President


or at such other address as may be designated in writing by either party. Any
notice given by overnight or next-day mail or delivery shall be deemed to have
been given the day following the day such notice is sent. Any other notice that
is given by mail shall be deemed to have been given three days following such
mailing.


10.ASSIGNMENT AND SUCCESSORS. This Agreement may not be assigned by Executive or
the Trust, except that the Trust may assign this Agreement to any successor in
interest to the Trust, provided that (a) such assignee assumes all obligations
of the Trust hereunder, and (b) the Executive consents in writing to the
assignment, which consent will not be unreasonably withheld if reasonable
assurance is provided to Executive that the assignee has the financial ability
to promptly and fully perform all of the Trust's obligations under this
Agreement.




--------------------------------------------------------------------------------





Exhibit 10.31

11.MICHIGAN LAW. This Agreement is governed by the laws of the State of
Michigan, without giving effect to any other conflicts of laws principles.


12.SEVERABILITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


13.ENTIRE AGREEMENT, ETC. This Agreement supersedes any prior agreement or
understanding, discussions or negotiations and constitutes the entire agreement
of the parties with respect to the subject matter hereof, and can be amended
only by a writing signed by the parties hereto which specifically refers to this
Agreement. No rule or presumption regarding the construction of this Agreement
against the drafter shall apply.


14.WAIVER. Any party's failure to insist upon strict compliance with any
provision hereof shall not be deemed to be a waiver of such provision or any
other provision hereunder.


15.BENEFICIARIES. Any payment provided to be made to Executive shall, in the
event of Executive's death, instead be made (i) in the case of any payment
pursuant to a plan or other arrangement under which Executive has designated a
beneficiary, to Executive's beneficiary and (ii) in any other case, to the legal
representative of Executive's estate or such other beneficiary as he may
hereafter designate in writing by notice to the Trust, or (iii) as otherwise
required by law.


16.DEDUCTIONS AND WITHHOLDINGS. All amounts payable under this Agreement shall
be paid less deductions and income and payroll tax withholdings as may be
required under applicable law, and any benefits and perquisites provided to
Executive under this Agreement shall be taxable solely to Executive as may be
required under applicable law. Executive acknowledges that none of the Released
Parties has made any characterization regarding the taxability of the
consideration set forth in paragraph 2, and that the taxability is subject to
determination by the Internal Revenue Service and/or other taxing authority.


17.RE-EMPLOYMENT. Executive agrees not to apply for or otherwise seek employment
with, or provide any personal services to or for the Trust or any of its
affiliates and each of their respective officers, employees, directors,
trustees, shareholders and agents. This provision shall not exclude any of those
released parties, in their sole discretion, from offering employment to
Employee, or prohibit Employee from accepting such offer. Unless such an offer
is made in writing by the released party making it, in its sole discretion,
Executive’s execution of this Agreement shall be sufficient ground to reject any
application or inquiry from Executive or terminate any employment. Executive
agrees such rejection or termination shall not be the basis for any claim,
complaint or cause of action by Employee.


18.COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


19.HEADINGS. The descriptive headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. Unless otherwise expressly provided for in
this Agreement, the word "including" or any variation thereof means "including,
without limitation" and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.


20.SECTION 409A. The Trust and Executive intend that this Agreement and the
payments made under this Agreement comply with Section 409A of the Internal
Revenue Code ("Section 409A"). To the extent that Executive reasonably
determines that any provision of, or any payment made or to be made under, this
Agreement would subject Executive to the additional twenty percent tax imposed
by Section 409A, this Agreement shall be amended to the minimum extent necessary
to avoid application of such additional tax, while retaining a substantially
equivalent economic benefit for Executive,
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year above written:






___________________________________
Michael Sullivan




RAMCO-GERSHENSON PROPERTIES TRUST






By:___________________________________
Dennis Gershenson
As its President










